Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





SNOW FOGEL SPENCE LLP,

                            Appellant,

v.

WINIFRED WACKMAN, 
JANICE KELLOGG, JESSICA CLARK,
and JOSEPH GRADY CLARK,

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00251-CV

Appeal from the

394th District Court
of Brewster County, Texas

(TC# 2008-11-B8808-CV)



 

 

 





MEMORANDUM OPINION

            Pending before the Court is the joint motion of Appellant, Snow Fogel Spence LLP, and
Appellees, Winifred Wackman, Janice Kellogg, Jessica Clark, and Joseph Grady Clark, to dismiss
this appeal pursuant to Tex.R.App.P. 42.1 because the parties have settled all matters in controversy. 
We grant the motion and dismiss the appeal with prejudice.  Pursuant to the parties’ agreement, we
assess costs against the party incurring same.  See Tex.R.App.P. 42.1(d)(absent agreement of the
parties, the court will tax costs against the appellant).

June 30, 2010                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.